Name: Commission Regulation (EEC) No 4118/88 of 23 December 1988 extending the period of validity of retrospective control of imports of footwear into the Community
 Type: Regulation
 Subject Matter: trade policy
 Date Published: nan

 No L 361 /22 Official Journal of the European Communities 29 . 12. 88 COMMISSION REGULATION (EEC) No 4118/88 of 23 December 1988 extending the period of validity of retrospective control of imports of footwear into the Community Whereas, by Regulation (EEC) No 3927/87 (10), the period of validity of that Decision was extended to 31 December 1988 ; Whereas the reasons which originally led the Commission to take such action continue to apply and, whereas it is therefore necessary to prolong this retrospective control, HAS ADOPTED THIS REGULATION : Article 1 The period of validity of Decision 78/560/EEC is hereby extended until 31 December 1989 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), as amended by Regulation (EEC) No 1243/86 (2), and in particular Article 10 (1 ) thereof, Having regard to Council Regulation (EEC) No 1765/82 of 30 June 1982 establishing common rules for imports from State-trading countries (3), as last amended by Regulation (EEC) No 1243/86, and Council Regulation (EEC) No 1766/82 of 30 June 1982 establishing common rules for imports from the People's Republic of China (4), as last amended by Regulation (EEC) No 1409/86 (*), and in particular Article 10 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (*), as last amended by Commission Regulation (EEC) No 3174/88 O, and in particular Article 15 thereof, Having consulted the committee set up under Article 5 of the abovementioned Regulation, Whereas, by Decision 78/560/EEC (8), as last amended by Regulation (EEC) No 2854/79 (9), the Commission established retrospective control of imports of footwear into the Community ; Article 2 The description of products listed in Article 1 of Regulation (EEC) No 2854/79 is replaced by the description of products listed in the Annex to this Regulation . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1988 . For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 35, 9 . 2. 1982, p. 1 . (*) OJ No L 113, 30. 4. 1986, p . 1 . (3) OJ No L 195, 5 . 7 . 1982, p. 1 . (4) OJ No L 195, 5 . 7. 1982, p. 21 . 0 OJ No L 128, 14. 5. 1986, p. 25. 0 OJ No L 256, 7. 9 . 1987, p. 1 . 0 OJ No L 298, 31 . 10. 1988, p. 1 . (8) OJ No L 188, 11 . 7. 1978, p . 28 . O OJ No L 323, 19. 12. 1979, p. 6 . 0 °) OJ No L 369, 29. 12. 1987, p. 30. 29 . 12. 88 Official Journal of the European Communities No L 361 /23 , ANEXO  BILAG -r ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  ANNEX ANNEXE  ALLEGATO  BIJLAGE  ANEXO Godigo NC KN-kode KN-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  CN code Code NC Codice NC GN-code CÃ ³digo NC 6401 , 6402, 6403, 6404, 6405, 6406 10  6406 99, 6406 99 30  6406 99 90